Hoar, J.
Notwithstanding the distinctions shown by the counsel for the petitioner between this case and Morrison v. Minot, 5 Allen, 403, we are of opinion that it comes within the principle stated in that case. There was no contract to which the respondent ever assented for furnishing any labor separate from materials. The petitioner has never been entitled to any payment for labor, either by express contract, or by an implied contract on a quantum meruit. The contract was entire for labor and materials ; and, there being no lien for the materials, there is none for the whole or for any part. There were other objections *575to the recovery by the petitioner in Morrison v. Minot, which do not apply to the case at bar; but this point in which they are precisely alike is decisive. Exceptions overruled.